Citation Nr: 0011332	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-32 611A	)	DATE
	)
	)


THE ISSUE

Whether that part of the March 27, 1975, decision of the 
Board of Veterans' Appeals that denied service connection for 
anxiety reaction should be reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from October 1954 to October 
1957.  

In November 1999 the veteran's representative filed at the 
Board of Veterans' Appeals (Board) a formal motion for 
revision of that portion of a March 1975 Board decision that 
denied entitlement to service connection for anxiety 
reaction.  The representative argued that clear and 
unmistakable error (CUE) had been made in the March 1975 
Board decision.


FINDINGS OF FACT

1.  Service medical records show the veteran was in a motor 
vehicle accident (MVA) in June 1956, the injuries sustained, 
the places and duration of treatment, and the veteran's 
medical status during that treatment; there are no service 
medical records of psychiatric complaint, treatment, or 
diagnosis contemporaneous with the accident or during the 
remaining time in service.

2.  The veteran claimed entitlement to service connection for 
nervousness in February 1959.

3.  The veteran did not respond to a March 1959 VA letter 
requesting that he submit evidence tending to show that the 
claimed condition was incurred in service and that it still 
exists.

4.  A July 1972 diagnosis by Dr. Diji of post-traumatic 
neurosis related to MVA in service was based on the veteran's 
inaccurate history of a 24-hour loss of consciousness, one-
month hospitalization, psychiatric treatment in service, and 
separation from service in 1958.

5.  In March 1974, Dr. Lee stated he had treated the veteran 
off and on since June 1958; he stated the diagnosis as severe 
anxiety neurosis without indicating whether he had made that 
diagnosis in 1958, was currently recollecting the treatment 
and opining the veteran then had anxiety neurosis, or was 
stating a current diagnosis.

6.  The Board stated in the decision of March 1975 that it 
reviewed all of the evidence of record.

7.  The March 1975 BVA finding of fact that a psychiatric 
disorder was not diagnosed until after service or shown by 
the evidence to be causally related to any incident or 
manifestation in service was an ultimate conclusion based on 
weighing the evidence and not a clearly and unmistakably 
erroneous finding that disregarded the statements of Drs. 
Diji and Lee.

8.  The Board did not cite to 38 C.F.R. §§ 3.102, 3.303(d) in 
analysis of the facts or citation of the law before it in 
March 1975.

9.  It is not undebatably clear that the Board would have 
granted the claim had it cited to 38 C.F.R. §§ 3.102, 
3.303(d) in its conclusions, nor is it undebatably clear that 
the Board did not apply those regulations to the facts before 
it in March 1975.


CONCLUSION OF LAW

The March 27, 1975, Board of Veterans' Appeals denial of 
service connection for anxiety reaction was not the result of 
and cannot be revised on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Record on Before the Board in March 1975

Service medical records include clinical records of treatment 
following an automobile accident in which he was a passenger 
at about 0230 hours, June 17, 1956, near Salinas, California.  
The diagnoses on discharge from Fort Ord U.S. Army Hospital 
(USAH) were wound, lacerated, left cheek and upper lip, no 
nerve involvement; and contusion, left shoulder, left eye.  
Clinical history noted the veteran's lip was sutured at 
Salinas Hospital prior to admission to Fort Ord USAH.  The 
veteran was noted to have been unconscious for several 
minutes.  On admission to the army hospital, the veteran had 
a persistent headache.  Physical examination showed marked 
lethargy.  There was a laceration of the upper lip and 
conjunctival hemorrhage of the left eye and swelling around 
the left eye.  Neurological examination was normal.  
Admission to the ward at 0930 hours was noted on the clinical 
record cover sheet.

Doctor's progress notes started at 0900 hours, noting initial 
treatment at Salinas Hospital included bandaging of the left 
zygoma.  The recording physician noted the veteran was 
extremely lethargic and without odor of alcohol.  Nursing 
notes for June 18, 1956, showed complaint of severe headache 
at 2000 hours.  On June 20, 1956, headache was still present.  
On June 22, 1956, the veteran complained of severe headache.  
X-rays of the teeth, mandibles, and skull were negative for 
fracture.  Doctor's orders and other records show referral to 
dental clinic to check for broken teeth and for an eye 
consult.  The veteran was discharged to duty June 28, 1956, 
without a change in profile due to the accident.

A July 1957 report of physical examination for discharge was 
negative for psychiatric complaint or diagnosis.  It noted 
the May 1956 MVA.  Health records of August and September 
1957 show complaints of headache associated with other 
symptoms assessed as mild influenza, and treatment relating 
to a physical beating.  The treatment notes mentioned 
lacerations of the scalp and otherwise focused on other 
orthopedic and abdominal injuries.

The veteran's original application for VA disability 
compensation in November 1957 initiated no claim related to 
and was silent about psychiatric disability, head injury and 
the MVA in service.

On VA examination in February 1958, the veteran reported a 
history of headaches and drowsiness.  His current complaints 
included continuous head colds, with headaches among the 
symptoms.  The examination report showed no neurological or 
psychiatric complaints, symptoms, or diagnosis.

In a February 1959 statement, the veteran requested to amend 
his claim to include service connection for headaches, 
insomnia and nervousness.  He stated as his opinion that 
those conditions resulted from a head injury received in a 
MVA in June 1956.  He reported a second head injury in 
September 1957, which he stated was treated at a Navy 
facility.

VA mailed the veteran a letter in March 1959 informing him 
that action on his claim was postponed until he submitted 
"evidence tending to show that the condition was incurred in 
or aggravated by your military service and that it still 
exists."  The letter advised him that the best evidence 
would be statements from physicians who treated him during or 
after service including dates of examination or treatment, 
findings, and diagnoses.  The letter also stated he could 
submit statements from people who served with him or 
otherwise knew of his claimed condition.  The veteran did not 
respond.

VA received additional service medical records in January 
1960.  These comprised records relating to a foot, carbon 
copies of records from the June 1956 hospitalization, a 
November 1956 report of an eye refraction examination that 
noted a history of head injury in June 1956, and September 
1957 clinical records from hospitalization for injuries 
sustained in a fight; the clinical records were silent about 
psychiatric complaints or residuals of the June 1956 MVA.

Medical evidence of record dating to July 1972 comprised VA 
hospital summaries, VA examination reports, and private 
treatment records.  None addressed or related to psychiatric 
complaints or gave history of psychiatric complaints or 
treatment.  A February 1967 VA examination report noted 
history of MVA in 1956 and noted the veteran had no 
complaints at present.  A July 1966 summary from Deaconess 
Hospital showed treatment for a kidney problem and that R. 
Lee was among his treating physicians.

In May 1972, the veteran submitted a statement seeking to 
amend his claim to include a nervous disorder for which he 
reported current treatment at Buffalo VA Hospital (VAH).  A 
June 1972 hospital summary from Buffalo VAH showed admission 
and treatment for hemorrhoids.

A July 1972 report of psychiatric examination from Augustine 
Diji, M.D., stated that the veteran reported a history of MVA 
in 1956 resulting in unconsciousness for 24 hours and 
hospitalization for one month.  He reported poor vision and 
erratic behavior, headaches and insomnia following discharge 
from the hospital.  He reported seeing a psychiatrist in the 
Army without improvement of symptoms and seeing Dr. Lee since 
his discharge from the Army in 1958.  He reported that his 
friends, relatives and workmates had remarked about his 
episodic irrational behavior.  Dr. Diji reported his findings 
on mental status examination and noted the veteran reported 
he had been receiving regular psychotherapy and medication 
with little progress and unabated complaints of headaches 
associated with poor concentration, memory lapses and 
insomnia.  The examiner noted he had not received a report 
from a neurologist to whom the veteran was referred for 
complete neurological work-up to rule out an organic 
impairment.  Dr. Diji opined that the veteran's symptoms were 
psychological and related to the auto accident.

In a July 1972 statement, R. Lee Jr., M.D., reported that he 
had treated the veteran off and on since 1958 for a nervous 
condition.

In December 1972, the veteran submitted a statement seeking 
to amend his claim to include "a nervous condition that 
began in service but I never submitted a claim on this."  He 
reported treatment for head injuries at Fort Ord in 1956 and 
treatment for his nerves at the same time.  He expressed his 
belief that his nervous condition was the result of the head 
injury.

A VA letter to the veteran of January 1973 requested that he 
submit additional evidence that his claimed disability had 
existed continuously since the time of his discharge from 
service.  The letter advised that the best type of evidence 
would be statements from doctors who treated him during the 
pertinent time, showing dates of examination or treatment, 
findings, and diagnoses.  The letter further advised of the 
acceptability of lay statements from knowledgeable persons.

On VA examination for other conditions in April 1973, the 
veteran reported treatment by Dr. Lee for his nerves since 
1958 and by Dr. Diji from 1972 to 1973.

A September 1973 statement by Dr. Diji reported his treatment 
of the veteran for a severe emotional disorder since March 
1972, the veteran's total disability from February 1972 to 
July 1973, and ongoing occasional psychotherapy, last on the 
date of the statement.  A September 1973 statement from Dr. 
Lee reported the veteran was under his care for treatment of 
a nervous conditions and a foot problems due to recent 
trauma, which had disabled him from February 1972 to July 
1973.

On VA examination of the feet in August 1973, the veteran 
reiterated the history of treatment for nervous disorder 
given at the April 1973 examination.

In March 1974, the veteran's representative submitted a 
statement from Dr. Lee "as further proof that the veteran 
has had continuous treatment for a nervous condition within 
one year of his date of discharge."  The representative 
averred that the evidence of record established continuous 
treatment for a nervous condition from within one year of 
discharge to the present.

Dr. Lee's March 1974 report stated, "This is to certify that 
the above person has been treated by me off and on since June 
of 1958.  Diagnosis: Severe anxiety neurosis."

On VA examination in June 1974, the veteran began crying upon 
entering the examiner's office.  Upon regaining his 
composure, he spoke freely about his right foot history of 
recent amputation of a toe preceded by other surgery 
following an injury on the job in August 1973.  He reported 
increasing nervousness, tension and anxiety along with 
insomnia, for which he had been seeing Dr. Diji, who had 
prescribed medication.  Upon mental status examination and 
normal neurological examination the examiner diagnosed 
neurosis, anxiety reaction, mild.  The examiner commented 
that his recent symptoms of anxiety reaction were perhaps 
related to his foot injury and right second toe amputation, 
although the veteran gave a history of chronic anxiety with 
periodic private treatment with tranquilizers.

In a substantive appeal received in November 1974, the 
veteran averred that while in service he was treated for a 
nervous condition due to a MVA.  In a December 1974 
statement, the veteran's representative objected that the 
June 1974 VA examination was inadequate and argued that the 
veteran should be afforded a neurological examination with 
EEG (electroencephalogram) to rule out brain damage.

In March 1975, the Board denied the claim for service 
connection for anxiety reaction, as described above.

In a February 1996 statement, the veteran's representative 
asserted that the March 1975 Board decision contained an 
error of fact on page seven, paragraph four in the statement 
that the evidence of record "fails to show that the anxiety 
reaction was due to or the result of military service or the 
automobile accident during service, approximately 18 years 
prior to initial diagnosis of the psychiatric disorder."  
(Underlining appears in quoted matter.)  The statement 
asserted that Dr. Lee's March 1974 statement clearly showed 
he had treated the veteran 10 months following separation, 
with a diagnosis of severe anxiety neurosis, the same 
diagnosis given in the June 1974 VA examination.  The 
statement asked for reconsideration of the March 1975 Board 
decision.  (A motion for reconsideration is not to be 
considered a motion for revision on the basis of CUE.  38 
C.F.R. § 20.1404(e) (1999).  The arguments made in the motion 
for reconsideration are set out here because they were 
incorporated by reference in the CUE motion by the veteran's 
representative.)

The motion for reconsideration was denied by the Acting 
Chairman in a letter dated January 20, 1998.

A November 1999 memorandum from the veteran's representative 
to Director, Administrative Service, was headed as a Motion 
for Revision of the Board's March 27, 1975, decision on the 
grounds of CUE.

The motion argued, in essence, that under 38 C.F.R. 
§ 3.303(d), the facts found by the Board required granting 
service connection and failure to do so was clear and 
unmistakable error that should be reversed under 38 U.S.C.A. 
§ 7111.  The motion stated that the Board had found the 
following facts: (1) The veteran was involved in a MVA in 
service; (2) Dr. Lee diagnosed severe anxiety neurosis; and 
(3) Dr. Diji diagnosed post-traumatic neurosis and opined 
that it was directly related to the MVA in service.  The 
representative averred that the Board had stated that the 
lack of a diagnosis in service or prior to 1972 was 
determinative of the veteran's entitlement to service 
connection for anxiety disorder.  The representative argued, 
in essence, that that conclusion was a clear and unmistakable 
error of law in light of section 3.303(d).

B.  March 1975 Board Decision

On March 27, 1975, the Board issued a decision that in part 
denied a claim of entitlement to service connection for 
anxiety neurosis.  The Board referred to the RO the veteran's 
request for a VA neurological examination to determine 
whether he had sustained brain damage in a motor vehicle 
accident while in service.  The Board reported the veteran's 
contention that the claimed nervous disorder was caused by an 
automobile accident while on active duty, and the veteran's 
representative's assertion that the VA neuropsychiatric 
examination of June 1974 was inadequate because the examiner 
did not consider the veteran's statement that he had been 
treated privately for anxiety reaction.

In summarizing the evidence of record, the Board reported the 
following:

In June 1956 the veteran was in an 
automobile accident.  His lip was sutured 
and his left zygoma was bandaged at a 
private hospital.  . . . .  On discharge 
examination in July 1957 it was noted 
[report of facts unrelated to psychiatric 
status or the MVA].

Board decision at pages 2-3.
* * *
In May 1972 the veteran submitted an 
initial claim for service connection for 
a nervous disorder which he claimed was 
due to the automobile accident in 
service.

In July 1972, Robert Lee, M.D., stated 
that he had treated the veteran off and 
on since 1958 for a nervous condition.

In July 1972, Augustine Diji, M.D., 
stated that he examined the veteran for 
complaints of a nervous condition which 
the veteran stated originated after an 
automobile accident in service in 1956.  
The veteran complained that he had 
"erratic" behavior on occasion since 
then.  [The Board reported the findings 
of a mental status examination.]  
Diagnosis was posttraumatic neurosis.  
The examiner gave his opinion that the 
veteran's symptoms were psychological in 
origin and related to the automobile 
accident.

Board decision at page 4.
* * *
In September 1973, Dr. Diji stated that 
the veteran was under his care since 
March 1972 with severe emotional 
disorder.

In September 1973, Dr. Lee stated that 
the veteran was under his care for 
treatment of a nervous condition and 
recent pain and limitation of motion of 
the right foot due to recent trauma.
* * *
On special [Veterans] Administration 
neuropsychiatric examination in June 1974 
the veteran complained of increased 
nervousness, tension and anxiety with 
insomnia.  He cried briefly during the 
interview.  [The Board reported the 
examination findings]  Neurological 
examination was negative.  Diagnostic 
impression was anxiety reaction, mild.

Board decision at page 5.

The Board summarized and cited the laws and regulations it 
deemed pertinent to the appeal.  It did not list 38 C.F.R. 
§ 3.102 (reasonable doubt) or 38 C.F.R. § 3.303(d) 
(postservice initial diagnosis of disease).

In discussing and evaluating the evidence, the Board stated 
the following:

The evidence shows that the veteran's 
anxiety reaction was not shown during 
service by recorded symptom, finding or 
diagnosis.  It also fails to show that 
the anxiety reaction was due to or the 
result of military service or of the 
automobile accident during service, 
approximately 18 years prior to initial 
diagnosis of the psychiatric disorder.
* * *
[I]t appears from the completeness of the 
record and the tests indicated as 
performed that [the June 1974 VA] 
examination was fully adequate for proper 
findings determinative of the issues on 
appeal.

Board decision at page 7.

The Board found as fact, "A psychiatric disorder was 
initially found and diagnosed postservice and it was not 
shown by the evidence to be causally related to service or to 
any incident or manifestation in service."  Board decision 
at page 8.  The Board concluded as a matter of law, "The 
evidence does not establish that the veteran has a 
psychiatric disorder which was incurred in or aggravated by 
service.  (38 U.S.C. 310, 331)"  Board decision at page 9.  
The Board decided, "Entitlement to service connection for 
anxiety reaction . . . is not established.  The appeal is 
denied."  Board decision at page 9.


II.  Analysis

Statute provides for a claimant for VA benefits to move for 
revision of an adverse final appellate decision of the Board 
of Veterans' Appeals on the grounds of "clear and 
unmistakable error."  38 U.S.C.A. § 7111 (West Supp. 1999).  
Specific rules pertaining to revision of Board decisions on 
grounds of CUE are found at 38 C.F.R. Part 20, Subpart O 
(1999), as follows:

§ 20.1400  Rule 1400.  Motions to revise 
Board decisions.

  (a) Review to determine whether clear 
and unmistakable error exists in a final 
Board decision may be initiated by the 
Board, on its own motion, or by a party 
to that decision (as the term ``party'' 
is defined in Rule 1401(b) (§ 20.1401(b) 
of this part) in accordance with Rule 
1404 (§ 20.1404 of this part).
  (b) All final Board decisions are 
subject to revision under this subpart 
except:
  (1) Those decisions which have been 
appealed to and decided by a court of 
competent jurisdiction; and
  (2) Decisions on issues which have 
subsequently been decided by a court of 
competent jurisdiction.

§ 20.1401  Rule 1401.  Definitions.

  (a) Issue.  Unless otherwise specified, 
the term ``issue'' in this subpart means 
a matter upon which the Board made a 
final decision (other than a decision 
under this subpart).  As used in the 
preceding sentence, a ``final decision'' 
is one which was appealable under Chapter 
72 of title 38, United States Code, or 
which would have been so appealable if 
such provision had been in effect at the 
time of the decision.
  (b) Party.  As used in this subpart, 
the term ``party'' means any party to the 
proceeding before the Board that resulted 
in the final Board decision which is the 
subject of a motion under this subpart, 
but does not include officials authorized 
to file administrative appeals pursuant 
to § 19.51 of this title.

* * *

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

  (a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.
  (b) Record to be reviewed-(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.
  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
  (c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.
  (d) Examples of situations that are not 
clear and unmistakable error-(1) Changed 
diagnosis.  A new medical diagnosis that 
``corrects'' an earlier diagnosis 
considered in a Board decision.
  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.
  (3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.
  (e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

  (a) General.  A motion for revision of 
a decision based on clear and 
unmistakable error must be in writing, 
and must be signed by the moving party or 
that party's representative.  The motion 
must include the name of the veteran; the 
name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the 
date of the Board of Veterans' Appeals 
decision to which the motion relates.  If 
the applicable decision involved more 
than one issue on appeal, the motion must 
identify the specific issue, or issues, 
to which the motion pertains.  Motions 
which fail to comply with the 
requirements set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.
  (b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.
  (c) Filing.  A motion for revision of a 
decision based on clear and unmistakable 
error may be filed at any time.  Such 
motions should be filed at the following 
address: Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 
Vermont Avenue, NW., Washington, 
Diagnostic Code 20420.
  (d) Requests not filed at the Board.  A 
request for revision transmitted to the 
Board by the Secretary pursuant to 38 
U.S.C. § 7111(f) (relating to requests 
for revision filed with the Secretary 
other than at the Board) shall be treated 
as if a motion had been filed pursuant to 
paragraph (c) of this section.
  (e) Motions for reconsideration.  A 
motion for reconsideration, as described 
in subpart K of this part, whenever 
filed, will not be considered a motion 
under this subpart.

Initially, the veteran's November 1999 motion for revision of 
the Board's March 1975 decision based on CUE satisfies the 
several procedural requirements of place and manner of filing 
such motions.  38 C.F.R. § 20.1404(c).  The veteran's 
representative has alleged errors of fact and law with 
sufficient specificity to qualify as a motion for revision of 
a Board decision based on CUE within the meaning of the 
regulation.  38 C.F.R. § 20.1404(b).

More specifically, the argument about the application of 
38 C.F.R. § 3.303(d) is a cogent assertion that the Board 
misapplied the law.  Consequently, the assertion of CUE is 
valid.  In finding the motion valid, the Board need not 
decide for the purpose of determining the validity of the 
motion whether the veteran's factual arguments are other than 
disagreement with the evaluation of the evidence.  See 
38 C.F.R. § 20.1403(d)(3).  The Board will review the March 
1975 decision to determine if there were any errors that 
constituted CUE.

A.  Facts Before the Board

Each of the documents and statements the veteran has 
identified as treated erroneously by the Board were of record 
before the RO and apparently were in the claims folder at the 
time of the Board's review.  The Board stated it reviewed the 
entire record.  The veteran has not asserted that any facts 
known at the time were not before the Board.  Thus, whatever 
errors may have been made in the March 1975 decision, they 
were not that the facts as they were known at the time were 
not before the Board.  38 C.F.R. § 20.1403(a).

The following apparent discrepancies between the evidence of 
record and the writing of the Board warrant review to 
determine if they represent CUE versus disagreement about the 
significance and weight of evidence:

The veteran asserts the Board did not mention the February 
1958 VA examination history of headaches and "nervousness."  
While it is true that the Board did not mention that history, 
the history shown on the examination report was of 
"drowsiness" and not of "nervousness."  In the context of 
a claim for a psychiatric disorder, that history was not 
history of the claimed disability, and failure to mention it 
in the decision was not an error, clear and unmistakable or 
otherwise.

The Board's identification of the May 1972 statement as the 
initial claim for "nervous disorder" was arguably 
erroneous.  It could be seen as overlooking the February 1959 
claim for "nervousness," if the Board had interpreted 
"nervousness" as the disability at issue in the March 1975 
decision.  Alternatively, the Board may have distinguished 
between "nervous disorder" and "nervousness."  The 
question of when the veteran first claimed the disability for 
which the March 1975 BVA decision denied entitlement goes to 
whether the claim itself is evidence of the existence of the 
claimed disorder.  The Board found there was no evidence of 
anxiety neurosis until years after service.  Moreover, where 
the veteran failed to produce evidence of diagnosis or 
treatment in early 1959, about the time he later said he was 
under treatment by Dr. Lee, the putative February 1959 claim 
could reasonably be seen as having nil probative value as 
evidence of the existence then of the disorder for which he 
sought service connection.  Thus, even if the Board made an 
erroneous distinction, for the purpose of ascertaining a 
claim, between a diagnosed nervous disorder and claimed 
nervousness, such an error, in context, does not compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a).

The Board concluded that the evidence failed to show that 
anxiety reaction was due to or the result of military service 
or of the automobile accident during service.  The veteran 
cites Dr. Diji's opinion that the veteran's symptoms were 
related to the automobile accident in service essentially as 
proof the Board clearly and unmistakably overlooked or 
disregarded evidence that showed just the cause and effect 
relationship that the Board stated the evidence did not show.

While there seems on first reading a contradiction between 
Dr. Diji's statement and the Board's conclusion, this is not 
undebatably so.  Significantly, the Board placed its 
statement in the discussion part of the decision, indicating 
that it had reached a conclusion based on its analysis of the 
evidence.  This contrasts with the statement that the 
veteran's first claim was in May 1972, placed in the evidence 
section of the decision.  Specifically, the Board stated, 
"the evidence did not show," not, "there was no evidence" 
that the anxiety disorder was due to the accident.  "Did not 
show" in the context in which the Board used it was language 
of analysis, not a declaration of the facts before the Board.

In reaching its analytical conclusion, the Board could 
contrast Dr. Diji's report with the contemporaneous record.  
The veteran told Dr. Diji he was unconscious for 24 hours 
whereas the contemporaneous record showed a few minutes.  The 
veteran told Dr. Diji he was hospitalized for a month whereas 
the contemporaneous record showed 11 days.  The veteran told 
Dr. Diji he had psychiatric treatment in service whereas the 
contemporaneous record showed none.  The veteran told Dr. 
Diji he separated from service and began seeing Dr. Lee in 
1958 whereas the contemporaneous record showed he separated 
from service in 1957.  Taken all together, it was far from 
unreasonable for the Board to weigh Dr. Diji's statement with 
the rest of the evidence and conclude the evidence did not 
show the anxiety disorder was due to the MVA.  Given the 
whole body of evidence, the Board is unable to determine that 
the March 1975 conclusion was an error, let alone an error 
such that, had it not occurred, would have absolutely 
required a different result.  See 38 C.F.R. § 20.1403(c).

The Board did not explicitly mention Dr. Lee's March 1974 
statement.  The veteran asserts, in essence, that the 
statement was evidence of a 1958 diagnosis of his claimed 
disability, placing the initial diagnosis 10 months after 
separation from service, not 18 years, as the Board found.  
The March 1974 statement essentially reiterated Dr. Lee's 
July 1972 report.  They differed in that the former stated he 
had treated the veteran for a nervous condition, and the 
latter stated that he had treated the veteran, followed by 
the statement, "Diagnosis: Severe anxiety neurosis."

Taking Dr. Lee's March 1974 statement, for the purpose of 
discussion, in the light most favorable to the veteran, even 
if the Board erred in its conclusion that the first diagnosis 
was years after separation from service, to be clear and 
unmistakable error it must be such as to have manifestly 
changed the outcome of the Board's review had the error not 
been made.  The record before the Board in 1975 would have 
included evidence that anxiety neurosis was diagnosed in 1958 
and evidence tending to impeach that evidence in the form of 
the failure of the veteran to provide medical evidence of 
1958 treatment and diagnosis when VA asked for it in 1959.  
The record also showed that the veteran failed to produce 
anything but a second cursory statement from Dr. Lee and no 
treatment records whatsoever, despite VA's January 1973 
letter requesting the veteran to submit statements from 
treating physicians showing considerably more detail than the 
veteran provided.  Furthermore, neither statement by Dr. Lee 
relates a psychiatric diagnosis with service or the MVA in 
service.  Thus, taking Dr. Lee's March 1974 statement as the 
veteran avers it should have been, there was ample basis in 
the record for the Board to reject it as persuasive evidence 
had the Board addressed it explicitly.  It cannot be said 
that reasonable minds could not differ that the result would 
have been manifestly different but for the supposed error.  
38 C.F.R. § 20.1403(a).

In actuality, favorable interpretation for the sake of 
argument aside, the statement was ambiguous, with several 
alternative interpretations readily apparent.  Dr. Lee could 
have meant that in 1958 he diagnosed anxiety neurosis.  He 
could have meant that in 1974, recalling his treatment of the 
veteran, he concluded that in 1958 the diagnosis was anxiety 
neurosis.  He could have been stating a current, 1974 
diagnosis.  It was also vague in its identification of the 
dates and frequency of treatment; it stated a diagnosis, but 
not findings upon which the doctor based the diagnosis.  
Ultimately, the veteran's argument amounts to a dispute over 
the interpretation and weighing of evidence.  Thus, the Board 
did not make a clear and unmistakable error in neglecting to 
identify Dr. Lee's March 1974 statement in reviewing the 
evidence.  Had the Board identified it explicitly, the 
remainder of the record provided ample basis to have assigned 
it little probative value.

In sum, the Board made no errors of fact in March 1975 that 
compel the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).


B.  Application of Contemporaneous Law and Regulation to 
Facts

The regulation that the veteran asserts was dispositive of 
his appeal in the affirmative was in effect in March 1975:  
"Postservice initial diagnosis of disease.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."  38 C.F.R. § 3.303(d) (1974).

The laws and regulations summarized and cited by the Board in 
1975 did not include either language of or citation to 
38 C.F.R. § 3.303(d).  Assuming, for the sake of argument, 
that the Board did not consider the regulation, the question 
is whether the regulation properly applied compels granting 
the appeal, and but for the failure to apply the regulation 
the result would have been manifestly different.  38 C.F.R. 
§ 20.1404(a).  If application of the regulation does not 
compel the conclusion that the results would have been 
manifestly different had the regulation been applied, the 
failure to apply it was not clear and unmistakable error.  
Id.

The Board has not found explicit interpretation of the 
meaning of the language "all the evidence" prior to the 
March 1975 Board decision.  However, the predecessor 
regulation stated that certain VA regulations

are not to be interpreted to the 
exclusion of the permanent policy of the 
VA that service-connection may be granted 
for any disease properly diagnosed after 
discharge from war or peacetime service 
when all the evidence, including lay 
evidence and all evidence pertinent to 
the circumstances of service, establishes 
under the usual rules, including 
resolution of reasonable doubt in the 
claimant's favor, that the disease was 
incurred in service.

VAR 1078, Trans Sheet 119 (Oct. 28, 1954) (emphasis added).

The Secretary of Veterans Affairs interpreted section 
3.303(d) in a judicial proceeding in 1993.  The 
interpretation is helpful even if not authoritative because 
CUE must be determined based on the laws and regulations 
extant on the date of the March 1975 decision.  38 C.F.R. 
§ 20.1403(b).

At oral argument [the Court] asked for 
supplemental memoranda on the question of 
whether the words "all the evidence" in 
38 C.F.R. §  3.303(d) require that there 
be no negative evidence in the record.  
The Secretary and appellant responded 
that the regulation means only that all 
the evidence be considered and that the 
equipoise rule of 38 U.S.C. § 5107(b) 
applies to questions of service 
connection under section 3.303(d).  We 
find no basis to disagree with this 
consensus interpretation. 

Cosman v. Principi, 3 Vet. App. 503, 506 (1993).  The 
equipoise rule referenced in the preceding passage, was in 
effect in March 1975 as the "Reasonable Doubt" regulation 
referenced in VAR 1078, supra, which provided:

It is the defined and consistently 
applied policy of the Veterans 
Administration to administer the law 
under a broad interpretation, consistent, 
however, with the facts shown in every 
case.  When, after careful consideration 
of all procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By  reasonable 
doubt is meant one which exists by reason 
of the fact that the evidence does not 
satisfactorily prove or disprove the 
claim, yet a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.  It is not a means of 
reconciling actual conflict or a 
contradiction in the evidence; the 
claimant is required to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that his claim is well 
grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or 
contradiction by evidence or known facts, 
is not justifiable basis for denying the 
application of the reasonable doubt 
doctrine if the entire, complete record 
otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine 
is also applicable even in the absence of 
official records, particularly if the 
basic incident allegedly arose under 
combat, or similarly strenuous 
conditions, and is consistent with the 
probable results of such known hardships.

38 C.F.R. § 3.102 (1974).

Whereas the Board did not cite either of these regulations, 
there is arguable error in the decision.  To find that the 
failure to cite either section 3.303(d), or 3.102 was CUE, 
would require that the Board now find that on consideration 
of all the evidence, it was so undebatably balanced for and 
against the claim that no reasonable mind could have found 
otherwise.  The conundrum is that such a determination is 
quintessentially an act of weighing the evidence and second-
guessing the March 1975 Board.  Both regulations deal with 
evaluation and weight of evidence.  Such an activity is 
fundamentally antithetical to the definition of CUE.  Thus, 
although a failure to cite the regulations may have been 
erroneous, the Board cannot now find the error in the March 
1975 Board's adjudication of the appeal, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The evidence of record was such that it was well 
within the Board's competent judgment to deny the claim even 
if it had cited sections 3.303(d) and 3.102.  It is not 
absolutely clear that a different result would have ensued, 
thus, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

In sum, analysis of the veteran's allegations of errors of 
fact ultimately devolves to disagreements with the weighing 
or evaluation of those facts, which cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(3).  The alleged errors of law were not such as, 
had they not been made, the result would have been different.  
38 C.F.R. § 20.1403(a), (c).  The Board cannot now revise or 
reverse the March 1975 decision.


ORDER

The motion for revision of the March 27, 1975, decision of 
the Board of Veterans' Appeals for clear and unmistakable 
errors of fact and law is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


